As filed with the Securities and Exchange Commission on September 27, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21715 NEUBERGER BERMAN ALTERNATIVE FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer and President Neuberger Berman Alternative Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: October 31, 2012 Date of reporting period: July 31, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”) (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. July 31, 2012 Schedule of Investment Neuberger Berman Absolute Return Multi- Manager Fund(Unaudited) NUMBER OF SHARES VALUE † Long Positions (57.3%) Common Stocks (47.6%) Aerospace & Defense (0.8%) BE Aerospace, Inc. $ * DigitalGlobe, Inc. * Exelis, Inc. Hexcel Corp. * Triumph Group, Inc. Air Freight & Logistics (0.3%) Forward Air Corp. TNT Express NV Auto Components (0.2%) Johnson Controls, Inc. Beverages (0.6%) Constellation Brands, Inc. Class A * Grupo Modelo SAB de CV Series C Monster Beverage Corp. * Biotechnology (4.1%) Alexion Pharmaceuticals, Inc. * Amgen, Inc. Amylin Pharmaceuticals, Inc. * Ariad Pharmaceuticals, Inc. * Biogen Idec, Inc. * BioMarin Pharmaceutical, Inc. * Cepheid, Inc. * Cubist Pharmaceuticals, Inc. * Exact Sciences Corp. * Human Genome Sciences, Inc. * Medivation, Inc. * Onyx Pharmaceuticals, Inc. * Pharmacyclics, Inc. * QLT, Inc. * Regeneron Pharmaceuticals, Inc. * Spectrum Pharmaceuticals, Inc. * Synageva BioPharma Corp. * YM Biosciences, Inc. * Building Products (0.1%) Fortune Brands Home & Security, Inc. * Capital Markets (0.2%) Edelman Financial Group, Inc. Chemicals (0.8%) Calgon Carbon Corp. * The Mosaic Co. Tronox Ltd. Class A Ø WR Grace & Co. *Ø $ July 31, 2012 Schedule of Investment Neuberger Berman Absolute Return Multi- Manager Fund cont’d (Unaudited) NUMBER OF SHARES VALUE † Commercial Banks (0.7%) First Niagara Financial Group, Inc. Investors Bancorp, Inc. * Pacific Capital Bancorp * PNC Financial Services Group, Inc. Prosperity Bancshares, Inc. Commercial Services & Supplies (0.4%) Corrections Corp. of America Ø± Communications Equipment (1.0%) 73 EchoStar Corp. Class A * InterDigital, Inc. Motorola Solutions, Inc. NETGEAR, Inc. * QUALCOMM, Inc. RADWARE Ltd. * Computers & Peripherals (0.5%) EMC Corp. * Intermec, Inc. * Construction & Engineering (0.9%) Chicago Bridge & Iron Co. NV EMCOR Group, Inc. Jacobs Engineering Group, Inc. * The Shaw Group, Inc. * Diversified Financial Services (0.5%) FX Alliance, Inc. * JPMorgan Chase & Co. Electrical Equipment (1.2%) AMETEK, Inc. Capstone Turbine Corp. * Cooper Industries PLC Ø Roper Industries, Inc. Electronic Equipment, Instruments & Components (1.7%) Brightpoint, Inc. * Elster Group SE ADR *Ø LeCroy Corp. * Miranda Technologies, Inc. * OSI Systems, Inc. * Vishay Intertechnology, Inc. * Energy Equipment & Services (0.2%) Heckmann Corp. * July 31, 2012 Schedule of Investment Neuberger Berman Absolute Return Multi- Manager Fund cont’d (Unaudited) NUMBER OF SHARES VALUE † Food & Staples Retailing (0.4%) Casey's General Stores, Inc. $ Whole Foods Market, Inc. Food Products (0.4%) Kraft Foods, Inc. Class A Smart Balance, Inc. * Health Care Equipment & Supplies (2.4%) Analogic Corp. ArthroCare Corp. * Baxter International, Inc. CONMED Corp. Cyberonics, Inc. * Gen-Probe, Inc. *Ø Hologic, Inc. * Intuitive Surgical, Inc. * St. Jude Medical, Inc. Syneron Medical Ltd. * The Cooper Cos., Inc. Health Care Providers & Services (5.5%) Acadia Healthcare Co., Inc. * Accretive Health, Inc. *± Air Methods Corp. * AMERIGROUP Corp. *Ø AmerisourceBergen Corp. Catamaran Corp. * Centene Corp. * DaVita, Inc. * Express Scripts Holding Co. * Lincare Holdings, Inc. MEDNAX, Inc. * Metropolitan Health Networks, Inc. * MModal, Inc. * PharMerica Corp. * PSS World Medical, Inc. * Sun Healthcare Group, Inc. * WellCare Health Plans, Inc. * Health Care Technology (0.2%) Cerner Corp. * Hotels, Restaurants & Leisure (0.8%) Benihana, Inc. Einstein Noah Restaurant Group, Inc. Papa John's International, Inc. * Peet's Coffee & Tea, Inc. * Six Flags Entertainment Corp. July 31, 2012 Schedule of Investment Neuberger Berman Absolute Return Multi- Manager Fund cont’d (Unaudited) NUMBER OF SHARES VALUE† Household Durables (0.3%) Harman International Industries, Inc. $ Wurttembergische Metallwarenfabrik AG * Industrial Conglomerates (0.9%) Tyco International Ltd. Insurance (1.0%) American International Group, Inc. * Hartford Financial Services Group, Inc. Presidential Life Corp. Internet & Catalog Retail (0.5%) Liberty Interactive Corp. Class A *Ø Internet Software & Services (2.0%) Akamai Technologies, Inc. * Ancestry.com, Inc. * IAC/InterActiveCorp. Monster Worldwide, Inc. * OpenTable, Inc. * Responsys, Inc. * Yahoo!, Inc. *± IT Services (0.6%) Euronet Worldwide, Inc. * MAXIMUS, Inc. Vantiv, Inc. Class A * Life Sciences Tools & Services (0.6%) Agilent Technologies, Inc. Bio-Rad Laboratories, Inc. Class A *Ø Charles River Laboratories International, Inc. * Medtox Scientific, Inc. * Machinery (1.2%) Dover Corp. IDEX Corp. Lincoln Electric Holdings, Inc. Navistar International Corp. * Pall Corp. Snap-on, Inc. Stanley Black & Decker, Inc. Wabash National Corp. * Media (1.3%) Astral Media, Inc. Class A CBS Corp. Class B DreamWorks Animation SKG, Inc. Class A * Gray Television, Inc. * Journal Communications, Inc. Class A * Lions Gate Entertainment Corp. * July 31, 2012 Schedule of Investment Neuberger Berman Absolute Return Multi- Manager Fund cont’d (Unaudited) NUMBER OF SHARES VALUE† Nexstar Broadcasting Group, Inc. Class A $ * The Interpublic Group of Cos., Inc. The McGraw-Hill Cos., Inc. Metals & Mining (0.3%) Extorre Gold Mines Ltd. * SunCoke Energy, Inc. * Multiline Retail (0.2%) Dollar General Corp. * Multi-Utilities (0.2%) NiSource, Inc. Oil, Gas & Consumable Fuels (2.2%) Cameco Corp. Chesapeake Energy Corp. Gulfport Energy Corp. * Harvest Natural Resources, Inc. * Kinder Morgan, Inc. Nexen, Inc. PDC Energy, Inc. * Progress Energy Resources Corp. QEP Resources, Inc. Spectra Energy Corp. Sunoco, Inc. Ø Whiting Petroleum Corp. * Paper & Forest Products (0.2%) MeadWestvaco Corp. Personal Products (0.2%) Elizabeth Arden, Inc. * Pharmaceuticals (4.4%) Abbott Laboratories Allergan, Inc. Astellas Pharma, Inc. Bristol-Myers Squibb Co. Elan Corp. PLC ADR * Hospira, Inc. * Jazz Pharmaceuticals PLC * Merck & Co., Inc. Ono Pharmaceutical Co. Ltd. Par Pharmaceutical Cos., Inc. * Pfizer, Inc. Questcor Pharmaceuticals, Inc. * Salix Pharmaceuticals Ltd. * Teva Pharmaceutical Industries Ltd. ADR Warner Chilcott PLC Class A * Professional Services (0.1%) WSP Group PLC July 31, 2012 Schedule of Investment Neuberger Berman Absolute Return Multi- Manager Fund cont’d (Unaudited) NUMBER OF SHARES VALUE† Real Estate Investment Trusts (0.8%) American Realty Capital Trust, Inc. $ Mid-America Apartment Communities, Inc. Rayonier, Inc. Real Estate Management & Development (0.2%) Zillow, Inc. Class A * Road & Rail (0.9%) Dollar Thrifty Automotive Group, Inc. *Ø± RailAmerica, Inc. * Semiconductors & Semiconductor Equipment (0.8%) AuthenTec, Inc. * Entegris, Inc. * Skyworks Solutions, Inc. * Standard Microsystems Corp. * Software (2.6%) Ariba, Inc. * BMC Software, Inc. * Comverse Technology, Inc. * Electronic Arts, Inc. * Mentor Graphics Corp. * MICROS Systems, Inc. * Nuance Communications, Inc. * Parametric Technology Corp. * Quest Software, Inc. * Synopsys, Inc. * Specialty Retail (1.5%) Abercrombie & Fitch Co. Class A American Eagle Outfitters, Inc. Barnes & Noble, Inc. * Best Buy Co., Inc. Collective Brands, Inc. * DSW, Inc. Class A Sally Beauty Holdings, Inc. * Select Comfort Corp. * Urban Outfitters, Inc. * Textiles, Apparel & Luxury Goods (0.0%) Crocs, Inc. * Thrifts & Mortgage Finance (0.4%) Oritani Financial Corp. Ø TFS Financial Corp. * ViewPoint Financial Group, Inc. Trading Companies & Distributors (0.3%) Interline Brands, Inc. * United Rentals, Inc. * July 31, 2012 Schedule of Investment Neuberger Berman Absolute Return Multi- Manager Fund cont’d (Unaudited) NUMBER OF SHARES VALUE† Total Common Stocks (Cost $11,867,684) $ Exchange Traded Funds (0.8%) PowerShares DB U.S. Dollar Index Bullish Fund ProShares Short 20+ Year Treasury Total Exchange Traded Funds (Cost $195,146) Rights (0.0%) Pharmaceuticals (0.0%) 12 Sanofi (Cost $17) 17 * Warrants (0.0%) Building Products (0.0%) Owens Corning (Cost $2,264) *Ø PRINCIPAL AMOUNT Corporate Debt Securities (0.6%) Electronic Equipment, Instruments & Components (0.1%) $ Jabil Circuit, Inc., Senior Unsecured Notes, 4.70%, due 9/15/22 Media - Cable (0.5%) DISH DBS Corp., Guaranteed Notes, 5.88%, due 7/15/22 ñ Telecom - Integrated/Services (0.0%) Level 3 Communications, Inc., Senior Unsecured Notes, 8.88%, due 6/01/19 ñ Total Corporate Debt Securities (Cost $144,898) Bank Loan Obligationsμ (7.9%) Capital Markets (0.4%) Oceania Capital Partners Ltd., Extended Term Loan B, 5.25%, due 4/27/15 Containers & Packaging (0.5%) Consolidated Container Co. LLC, Term Loan B, due 6/28/19 ¢^^ Diversified Financial Services (0.4%) AlixPartners LLP, Term Loan B2, 6.50%, due 5/29/19 Food Products (0.4%) Ferrara Pan Candy Co., Inc., Term Loan, due 6/08/17 ¢^^ Insurance (1.2%) Asurion Corp., 1st Lien Term Loan B, due 5/24/18 ¢^^ Internet Software & Services (0.4%) Zayo Group LLC/Zayo Capital, Inc., Term Loan B, due 6/15/19 ¢^^ July 31, 2012 Schedule of Investment Neuberger Berman Absolute Return Multi- Manager Fund cont’d (Unaudited) PRINCIPAL AMOUNT VALUE† Machinery (1.2%) Intelligrated, Inc., 2nd Lien Term Loan, due 1/19/19 $ ¢^^ Intelligrated, Inc., Term Loan, due 7/19/18 ¢^^ Media (0.8%) Tribune Co., Term Loan, due 5/17/14 ¢^^ Software (1.6%) Attachmate Corp., Term Loan B, 7.25%, due 11/24/19 Paradigm Ltd., 1st Lien Term Loan, due 7/24/19 ¢^^ Specialty Retail (1.0%) Party City Holdings, Inc., Term Loan, due 7/23/19 ¢^^ Total Bank Loan Obligations (Cost $1,967,112) CONTRACTS Purchased Options (0.4%) Call Options 16 Accretive Health, Inc., Call, Dec 2012 @ 14 10 AMERICAGROUP Corp., Call, Dec 2012 @ 90 11 Chesapeake Energy Corp., Call, Jan 2013 @ 17.5 4 Dollar Thrifty Automotive Group, Inc., Call, Oct 2012 @ 80 4 Dollar Thrifty Automotive Group, Inc., Call, Oct 2012 @ 82.5 17 MBIA, Inc., Call, Nov 2012 @ 11 ± 17 Peabody Energy Corp., Call, Aug 2012 @ 26 Put Options 11 Abercrombie & Fitch Co., Put, Aug 2012 @ 30 11 Barnes & Noble, Inc., Put, Oct 2012 @ 15 29 Best Buy Co., Inc., Put, Sep 2012 @ 22 38 Hartford Financial Services Group, Inc., Put, Jan 2013 @ 16 13 Harvest Natural Resources, Inc., Put, Dec 2012 @ 7.5 13 InterDigital, Inc., Put, Jan 2013 @ 27.5 33 Monster Worldwide, Inc., Put, Jan 2013 @ 7.5 4 Navistar International Corp., Put, Oct 2012 @ 25 10 Navistar International Corp., Put, Oct 2012 @ 30 17 PSS World Medical, Inc., Put, Nov 2012 @ 20 16 The Mosaic Co., Put, Jan 2014 @ 55 25 The Shaw Group, Inc., Put, Oct 2012 @ 38 40 Warner Chilcott PLC, Put, Oct 2012 @ 20 July 31, 2012 Schedule of Investment Neuberger Berman Absolute Return Multi- Manager Fund cont’d (Unaudited) CONTRACTS VALUE† Total Purchased Options (Cost $96,146) $ Total Long Positions (57.3%) (Cost $14,273,267) ## Cash, receivable and other assets, less liabilities (63.8%) ± Ø Short Positions (see summary below) ((21.1)%) Total Net Assets (100.0%) $ NUMBER OF SHARES Short Positions ((21.1)%) Common Stocks Sold Short ((17.3)%)ØØ Aerospace & Defense (0.3%) Aerovironment, Inc. * General Dynamics Corp. GeoEye, Inc. * Textron, Inc. United Technologies Corp. Air Freight & Logistics (0.2%) CH Robinson Worldwide, Inc. Expeditors International of Washington, Inc. Auto Components (0.0%) Allison Transmission Holdings, Inc. Beverages (0.3%) The Boston Beer Co., Inc. Class A * Biotechnology (0.4%) Amgen, Inc. Celgene Corp. * Seattle Genetics, Inc. * Building Products (0.2%) Masco Corp. Quanex Building Products Corp. Capital Markets (0.4%) Stifel Financial Corp. * The Bank of New York Mellon Corp. Chemicals (0.8%) International Flavors & Fragrances, Inc. Koppers Holdings, Inc. Kronos Worldwide, Inc. The Dow Chemical Co. July 31, 2012 Schedule of Investment Neuberger Berman Absolute Return Multi- Manager Fund cont’d (Unaudited) NUMBER OF SHARES VALUE† The Scotts Miracle-Gro Co. Class A $ The Sherwin-Williams Co. WR Grace & Co. * Commercial Banks (0.3%) Bank of Hawaii Corp. Commercial Services & Supplies (0.7%) Healthcare Services Group, Inc. Rollins, Inc. Stericycle, Inc. * Construction & Engineering (0.1%) Jacobs Engineering Group, Inc. * Construction Materials (0.2%) Texas Industries, Inc. Consumer Finance (0.1%) American Express Co. Diversified Consumer Services (0.2%) H&R Block, Inc. Electrical Equipment (0.3%) Acuity Brands, Inc. EnerSys, Inc. * Sensata Technologies Holding NV * Electronic Equipment, Instruments & Components (0.8%) Badger Meter, Inc. Cognex Corp. Dolby Laboratories, Inc. Class A * FARO Technologies, Inc. * FUJIFILM Holdings Corp. Littelfuse, Inc. National Instruments Corp. Rogers Corp. * Energy Equipment & Services (0.1%) Lufkin Industries, Inc. Food & Staples Retailing (0.2%) Sysco Corp. Wal-Mart Stores, Inc. Health Care Equipment & Supplies (2.3%) ABIOMED, Inc. * Becton Dickinson and Co. CR Bard, Inc. DENTSPLY International, Inc. Edwards Lifesciences Corp. * IDEXX Laboratories, Inc. * MAKO Surgical Corp. * Masimo Corp. * Medtronic, Inc. July 31, 2012 Schedule of Investment Neuberger Berman Absolute Return Multi- Manager Fund cont’d (Unaudited) NUMBER OF SHARES VALUE† Mindray Medical International Ltd. ADR $ Neogen Corp. * Sonova Holding AG * West Pharmaceutical Services, Inc. Zimmer Holdings, Inc. Health Care Providers & Services (1.2%) Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Catamaran Corp. * Health Net, Inc. * Henry Schein, Inc. * IPC The Hospitalist Co., Inc. * UnitedHealth Group, Inc. Hotels, Restaurants & Leisure (0.1%) Interval Leisure Group, Inc. The Cheesecake Factory, Inc. * Household Durables (0.6%) iRobot Corp. * Mohawk Industries, Inc. * Sharp Corp. Sony Corp. ADR The Ryland Group, Inc. Household Products (0.4%) Church & Dwight Co., Inc. Colgate-Palmolive Co. Spectrum Brands Holdings, Inc. * Insurance (0.3%) Assurant, Inc. Endurance Specialty Holdings Ltd. Internet & Catalog Retail (0.1%) Expedia, Inc. HSN, Inc. TripAdvisor, Inc. * Internet Software & Services (0.6%) Equinix, Inc. * Facebook, Inc. Class A * LinkedIn Corp. Class A * July 31, 2012 Schedule of Investment Neuberger Berman Absolute Return Multi- Manager Fund cont’d (Unaudited) NUMBER OF SHARES VALUE† Leisure Equipment & Products (0.2%) Polaris Industries, Inc. $ Life Sciences Tools & Services (0.5%) Mettler-Toledo International, Inc. * Thermo Fisher Scientific, Inc. Waters Corp. * Machinery (1.3%) Actuant Corp. Class A Donaldson Co., Inc. Eaton Corp. Graco, Inc. Illinois Tool Works, Inc. Nordson Corp. Pall Corp. The Toro Co. Xylem, Inc. Media (0.3%) Lamar Advertising Co. Class A * Omnicom Group, Inc. Viacom, Inc. Class B Metals & Mining (0.2%) AMCOL International Corp. Office Electronics (0.1%) Brother Industries Ltd. Ricoh Co., Ltd. Oil, Gas & Consumable Fuels (0.3%) Bonanza Creek Energy, Inc. * Chesapeake Energy Corp. Kinder Morgan, Inc. Pharmaceuticals (0.3%) Eisai Co., Ltd. Takeda Pharmaceutical Co. Ltd. Professional Services (0.1%) Heidrick & Struggles International, Inc. Real Estate Investment Trusts (0.2%) CapLease, Inc. Entertainment Properties Trust National Retail Properties, Inc. Realty Income Corp. July 31, 2012 Schedule of Investment Neuberger Berman Absolute Return Multi- Manager Fund cont’d (Unaudited) NUMBER OF SHARES VALUE† Road & Rail (0.1%) Knight Transportation, Inc. $ Semiconductors & Semiconductor Equipment (0.2%) Altera Corp. Cavium, Inc. * Software (0.7%) CA, Inc. Dassault Systemes S.A. ADR FactSet Research Systems, Inc. Fortinet, Inc. * Progress Software Corp. * Verint Systems, Inc. * Specialty Retail (0.6%) Abercrombie & Fitch Co. Class A Chico's FAS, Inc. Jos A Bank Clothiers, Inc. * Tiffany & Co. Urban Outfitters, Inc. * Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods (0.5%) Coach, Inc. Columbia Sportswear Co. True Religion Apparel, Inc. VF Corp. Thrifts & Mortgage Finance (0.2%) People's United Financial, Inc. Trading Companies & Distributors (0.1%) WW Grainger, Inc. Transportation Infrastructure (0.2%) Wesco Aircraft Holdings, Inc. * Total Common Stocks Sold Short (Proceeds $(4,321,093)) Exchange Traded Funds Sold Short (3.8%)ØØ Alerian MLP ETF CurrencyShares Euro Trust Financial Select Sector SPDR Fund iShares Barclays 7-10 Year Treasury Bond Fund iShares Dow Jones U.S. Real Estate Index Fund iShares Nasdaq Biotechnology Index Fund iShares PHLX SOX Semiconductor Sector Index Fund iShares Russell 2000 Index Fund SPDR S&P rust SPDR S&P MidCap rust July 31, 2012 Schedule of Investment Neuberger Berman Absolute Return Multi- Manager Fund cont’d (Unaudited) Total Exchange Traded Funds Sold Short (Proceeds $(922,977)) $ Total Short Positions (Proceeds $(5,244,070)) See Notes to Schedule of Investments July 31, 2012 Notes to Schedule of Investments(Unaudited) † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by Neuberger Berman Absolute Return Multi-Manager Fund (the “Fund”) is carried at the value that Neuberger Berman Management LLC (“Management”) believes the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Fund’s investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Fund’s investments in equity securities (long and short positions), exchange traded funds, purchased option contracts and written option contracts, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by a Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Fund’s investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Fund: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information, which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available. Bank Loans. Inputs used by independent pricing services to value bank loan securities include multiple broker quotes (generally Level 2 inputs). Management has developed a process to periodically review information provided by independent pricing services for all types of securities. If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount the Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Notes to Schedule of Investments (Unaudited)(cont'd) Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Alternative Funds’ Board of Trustees (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures, or ADRs and whether the issuer of the security being fair valued has other securities outstanding. The value of the Fund’s investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rate as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that the Fund could expect to receive for those securities or on days when foreign markets are closed and U.S. markets are open. In each of these events, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices the Fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Fund’s investments as of July 31, 2012: Asset Valuation Inputs Level 1 Level 2 Level 3 Total Investments: Common Stocks Aerospace & Defense $— $— Air Freight & Logistics — Auto Components — — Beverages — — Biotechnology — — Building Products — — Capital Markets — — Chemicals — — Commercial Banks — — Commercial Services & Supplies — — Communications Equipment — — Computers & Peripherals — — Construction & Engineering — — Diversified Financial Services — — Electrical Equipment — — Electronic Equipment, Instruments & Components — — Energy Equipment & Services — — Food & Staples Retailing — — Food Products — — Health Care Equipment & Supplies — — Health Care Providers & Services — — Health Care Technology — — Notes to Schedule of Investments (Unaudited)(cont'd) Hotels, Restaurants & Leisure — — Household Durables — Industrial Conglomerates — — Insurance — — Internet & Catalog Retail — — Internet Software & Services — — IT Services — — Life Sciences Tools & Services — — Machinery — — Media — — Metals & Mining — — Multiline Retail — — Multi-Utilities — — Oil, Gas & Consumable Fuels — — Paper & Forest Products — — Personal Products — — Pharmaceuticals — Professional Services — — Real Estate Investment Trusts — — Real Estate Management & Development — — Road & Rail — — Semiconductors & Semiconductor Equipment — — Software — — Specialty Retail — — Textiles, Apparel & Luxury Goods — — Thrifts & Mortgage Finance — — Trading Companies & Distributors — — Total Common Stocks — Exchange Traded Funds — — Rights^ 17 — — 17 Warrants^ — — Corporate Debt Securities^ — — Bank Loan Obligations^ — — Purchased Options — — Total Investments — Liability Valuation Inputs Level 1 Level 2 Level 3 Total Investments: Common Stocks Sold Short Aerospace & Defense $— $— Air Freight & Logistics — — Auto Components — — Beverages — — Biotechnology — — Building Products — — Capital Markets — — Notes to Schedule of Investments (Unaudited)(cont'd) Chemicals — — Commercial Banks — — Commercial Services & Supplies — — Construction & Engineering — — Construction Materials — — Consumer Finance — — Diversified Consumer Services — — Electrical Equipment — — Electronic Equipment, Instruments & Components — Energy Equipment & Services — — Food & Staples Retailing — — Health Care Equipment & Supplies — Health Care Providers & Services — — Hotels, Restaurants & Leisure — — Household Durables — Household Products — — Insurance — — Internet & Catalog Retail — — Internet Software & Services — — Leisure Equipment & Products — — Life Sciences Tools & Services — — Machinery — — Media — — Metals & Mining — — Office Electronics — — Oil, Gas & Consumable Fuels — — Pharmaceuticals — — Professional Services — — Real Estate Investment Trusts — — Road & Rail — — Semiconductors & Semiconductor Equipment — — Software — — Specialty Retail — — Textiles, Apparel & Luxury Goods — — Thrifts & Mortgage Finance — — Trading Companies & Distributors — — Transportation Infrastructure — — Total Common Stocks Sold Short — Exchange Traded Funds Sold Short — — Total — ^The Schedule of Investments provides information on the industry categorization for the portfolio. The following is a summary, categorized by Level, of inputs used to value the Fund’s derivatives as of July 31, 2012: Level 1 Level 2 Level 3 Total Written Options $— $— Total $— $— $ (7,654) Notes to Schedule of Investments (Unaudited)(cont'd) ## At July 31, 2012, selected fund information on a U.S. federal income tax basis was as follows: Net Unrealized Gross Unrealized Gross Unrealized Appreciation Cost Appreciation Depreciation (Depreciation) Absolute Return Multi-Manager $ * Security did not produce income during the last twelve months. ± At July 31, 2012, the Fund had outstanding call and put options written as follows: Name of Issuer Contracts Exercise Price Expiration Date Market Value of Options Accretive Health, Inc., Call 16 December 2012 Best Buy Co., Inc., Put 31 10 December 2012 Corrections Corp. of America, Call 8 30 August 2012 Corrections Corp. of America, Call 8 30 September 2012 Dollar Thrifty Automotive Group, Inc., Call 9 October 2012 InterDigital, Inc., Put 6 January 2013 MBIA, Inc., Call 17 14 November 2012 Yahoo!, Inc., Call 20 16 September 2012 Yahoo!, Inc., Put 20 15 September 2012 Total ñ Securities were purchased under Rule 144A of the Securities Act of 1933 or are private placements and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors.These securities have been deemed by the investment manager to be liquid.At July 31, 2012, these securities amounted to approximately $131,740 or 0.5% of net assets for the Fund. Ø All or a portion of this security or cash is segregated in connection with obligations for common stocks sold short and/or delayed delivery purchase commitments and/or call and put options written. ØØ At July 31, 2012, the Fund had deposited $5,559,043 in one or more accounts in connection with put options written and to satisfy collateral requirements for borrowing in connection with securities sold short. At July 31, 2012, the Fund had pledged securities in the amount of $667,716 to cover collateral requirements for borrowing in connection with securities sold short. μ Floating rate securities are securities whose yields vary with a designated market index or market rate. These securities are shown at their current rates as of July 31, 2012 and their final maturity dates. ¢ All or a portion of this security was purchased on a delayed delivery basis. ^^ All or a portion of this security has not settled as of July 31, 2012 and thus does not have an interest rate in effect. Interest rates do not take effect until settlement. For information on the Fund’s significant accounting policies, please refer to the Fund’s upcoming shareholder report. Notes to Schedule of Investments(Unaudited) JULY 31, 2012 Schedule of InvestmentsGlobal Allocation Fund (Unaudited) NUMBER OF SHARES VALUE($)† Long Positions (89.7%) Common Stocks (30.5%) Belgium (0.3%) Umicore SA Canada (1.0%) Alacer Gold Corp. * PetroBakken Energy Ltd. Petrominerales Ltd. Pretium Resources, Inc. * Denmark (0.5%) Pandora A/S Germany (1.0%) Drillisch AG Duerr AG Gildemeister AG Hannover Rueckversicherung AG Japan (0.3%) GROWELL HOLDINGS Co. Ltd. JACCS Co. Ltd. Netherlands (0.5%) LyondellBasell Industries NV Class A Singapore (0.8%) STX OSV Holdings Ltd. United Kingdom (7.8%) Barratt Developments PLC * Bodycote PLC Cape PLC easyJet PLC Homeserve PLC International Personal Finance PLC PayPoint PLC Tetragon Financial Group Ltd. United States (18.3%) American Capital Ltd. * American Equity Investment Life Holding Co. È American International Group, Inc. * American Vanguard Corp. È Arctic Cat, Inc. *È Assured Guaranty Ltd. È CNA Financial Corp. È Conn's, Inc. *È Delek US Holdings, Inc. È Delta Air Lines, Inc. * DXP Enterprises, Inc. *È Flotek Industries, Inc. *È Georgia Gulf Corp. È Global Cash Access Holdings, Inc. *È Harbinger Group, Inc. *È Hartford Financial Services Group, Inc. È Horace Mann Educators Corp. È Kronos Worldwide, Inc. È LeapFrog Enterprises, Inc. Class A *È Lincoln National Corp. MetLife, Inc. Mohawk Industries, Inc. *È Molina Healthcare, Inc. * Movado Group, Inc. Myers Industries, Inc. È Parker Drilling Co. *È Pharmacyclics, Inc. *È Protective Life Corp. Sauer-Danfoss, Inc. Spirit Airlines, Inc. *È Susquehanna Bancshares, Inc. È Swift Transportation Co. Class A *È Symetra Financial Corp. È TPC Group, Inc. * Virtus Investment Partners, Inc. * Western Refining, Inc. È Total Common Stocks (Cost $4,317,926) Exchange Traded Funds (3.2%) Vanguard MSCI Emerging Markets (Cost $481,806) Short-Term Investments (56.0%) State Street Institutional Government Money Market Fund Institutional Class (Cost $8,454,649) ØØ Total Long Positions (89.7%) (Cost $13,254,381) ## Cash, receivables and other assets, less liabilities (39.3%) ± Short Positions (see summary below) ((29.0)%) Total Net Assets (100.0%) Short Positions ((29.0)%) Common Stocks Sold Short (29.0%)‡ Austria (0.3%) Zumtobel AG Canada (1.1%) Athabasca Oil Corp. * Birchcliff Energy Ltd. * Celtic Exploration Ltd. * Enerplus Corp. Ivanhoe Mines Ltd. * Denmark (0.5%) Novozymes A/S Germany (0.7%) Wincor Nixdorf AG Japan (0.3%) Hulic Co. Ltd. * TSI Holdings Co. Ltd. Portugal (1.5%) Galp Energia SGPS SA Singapore (0.8%) CapitaMalls Asia Ltd. United Kingdom (6.5%) Capita PLC Domino's Pizza Group PLC Hikma Pharmaceuticals PLC Inmarsat PLC Premier Oil PLC * United States (17.3%) Acme Packet, Inc. * Aerovironment, Inc. * Alpha Natural Resources, Inc. * Amylin Pharmaceuticals, Inc. * Apartment Investment & Management Co. Aruba Networks, Inc. * Bill Barrett Corp. * Cavium, Inc. * Ciena Corp. * Cypress Semiconductor Corp. * Deckers Outdoor Corp. * DigitalGlobe, Inc. * Dresser-Rand Group, Inc. * Electronic Arts, Inc. * Equity Lifestyle Properties, Inc. FLIR Systems, Inc. Ford Motor Co. HMS Holdings Corp. * Home Properties, Inc. Idenix Pharmaceuticals, Inc. * InterDigital, Inc. InterMune, Inc. * Investors Real Estate Trust Ironwood Pharmaceuticals, Inc. Class A * Level 3 Communications, Inc. * Linear Technology Corp. Lufkin Industries, Inc. McDermott International, Inc. * Netflix, Inc. * Power-One, Inc. * Shutterfly, Inc. * WebMD Health Corp. * Total Short Positions (Proceeds $(4,416,897)) LONG POSITIONS BY INDUSTRY Global Allocation Fund (Unaudited) Industry Investments at Value† Percentage of Net Assets Insurance $ 7.4% Airlines 3.4% Exchange Traded Funds 3.2% Machinery 2.9% Oil, Gas & Consumable Fuels 2.5% Commercial Services & Supplies 2.4% Chemicals 2.1% Capital Markets 1.6% Household Durables 1.3% Leisure Equipment & Products 1.0% Consumer Finance 1.0% Textiles, Apparel & Luxury Goods 0.7% Household Products 0.6% Specialty Retail 0.5% IT Services 0.5% Metals & Mining 0.5% Biotechnology 0.5% Wireless Telecommunication Services 0.4% Trading Companies & Distributors 0.3% Health Care Providers & Services 0.3% Energy Equipment & Services 0.2% Containers & Packaging 0.1% Food & Staples Retailing 0.1% Road & Rail 0.1% Commercial Banks 0.1% Short-Term Investments and Other Assets-Net 95.3% Short Positions (see summary on the following page) (29.0)% $ 100.0% SHORT POSITIONS BY INDUSTRY Global Allocation Fund (Unaudited) Industry Investments at Value† Percentage of Net Assets Oil, Gas & Consumable Fuels $ (3.7)% Internet & Catalog Retail (2.8)% Communications Equipment (2.3)% Biotechnology (2.2)% Energy Equipment & Services (2.0)% Semiconductors & Semiconductor Equipment (1.7)% Professional Services (1.6)% Diversified Telecommunication Services (1.6)% Pharmaceuticals (1.5)% Health Care Providers & Services (1.4)% Hotels, Restaurants & Leisure (1.3)% Real Estate Investment Trusts (1.3)% Real Estate Management & Development (1.1)% Metals & Mining (0.7)% Electronic Equipment, Instruments & Components (0.7)% Computers & Peripherals (0.7)% Aerospace & Defense (0.6)% Chemicals (0.5)% Software (0.4)% Internet Software & Services (0.4)% Electrical Equipment (0.3)% Textiles, Apparel & Luxury Goods (0.1)% Automobiles (0.1)% Total Common Stocks Sold Short $ (29.0)% JULY 31, 2012 Schedule of InvestmentsLong Short Fund (Unaudited) NUMBER OF SHARES VALUE($)† Long Positions (104.6%) Common Stocks (53.1%) Aerospace & Defense (0.7%) Boeing Co. ØØ Precision Castparts Corp. ØØ Air Freight & Logistics (1.0%) United Parcel Service, Inc. Class B ØØ UTi Worldwide, Inc. Beverages (0.3%) Beam, Inc. Biotechnology (0.8%) Abcam PLC Commercial Banks (0.8%) Fifth Third Bancorp ØØ U.S. Bancorp ØØ Wells Fargo & Co. ØØ Communications Equipment (0.7%) Juniper Networks, Inc. *ØØ Computers & Peripherals (2.7%) Apple, Inc. *ØØ EMC Corp. *ØØ SanDisk Corp. *ØØ Consumer Finance (0.2%) SLM Corp. ØØ Diversified Consumer Services (0.7%) K12, Inc. *ØØ Diversified Financial Services (2.5%) Bank of America Corp. Citigroup, Inc. ØØ CME Group, Inc. ØØ JPMorgan Chase & Co. ØØ Electric Utilities (2.9%) Brookfield Infrastructure Partners LP Northeast Utilities ØØ Electronic Equipment, Instruments & Components (0.4%) Elster Group SE ADR *ØØ Energy Equipment & Services (0.8%) Baker Hughes, Inc. ØØ Schlumberger Ltd. ØØ Food & Staples Retailing (0.6%) Walgreen Co. ØØ Health Care Equipment & Supplies (1.2%) Sirona Dental Systems, Inc. *ØØ Health Care Providers & Services (1.4%) HealthSouth Corp. *ØØ HMS Holdings Corp. *ØØ Molina Healthcare, Inc. * Hotels, Restaurants & Leisure (3.7%) Arcos Dorados Holdings, Inc. Class A Del Frisco's Restaurant Group, Inc. * Dunkin' Brands Group, Inc. ØØ McDonald's Corp. ØØ Wyndham Worldwide Corp. ØØ Independent Power Producers & Energy Traders (0.5%) Brookfield Renewable Energy Partners LP Industrial Conglomerates (0.7%) 3M Co. ØØ Internet Software & Services (1.5%) eBay, Inc. *ØØ Facebook, Inc. Class A * Google, Inc. Class A *ØØ IT Services (2.0%) Vantiv, Inc. Class A *ØØ Visa, Inc. Class A ØØ Wright Express Corp. *ØØ Machinery (1.3%) Cummins, Inc. ØØ Ingersoll-Rand PLC Media (0.4%) Regal Entertainment Group Class A Metals & Mining (1.0%) Steel Dynamics, Inc. Walter Energy, Inc. ØØ Multi-Utilities (1.6%) NiSource, Inc. ØØ Multiline Retail (1.5%) Target Corp. ØØ Oil, Gas & Consumable Fuels (5.5%) Alpha Natural Resources, Inc. *ØØ Enbridge, Inc. Forest Oil Corp. * Kinder Morgan, Inc. ØØ Oasis Petroleum, Inc. *ØØ Peabody Energy Corp. ØØ Pioneer Natural Resources Co. ØØ Teekay Corp. Pharmaceuticals (1.2%) Bristol-Myers Squibb Co. ØØ Professional Services (1.1%) Nielsen Holdings NV * Verisk Analytics, Inc. Class A *ØØ Real Estate Investment Trusts (REITs) (0.2%) General Growth Properties, Inc. ØØ Real Estate Management & Development (1.0%) Brookfield Asset Management, Inc. Class A Forest City Enterprises, Inc. Class A * Semiconductors & Semiconductor Equipment (0.9%) Altera Corp. ØØ ASML Holding NV ADR ØØ Software (1.1%) Activision Blizzard, Inc. Oracle Corp. ØØ Specialty Retail (4.1%) Asbury Automative Group, Inc. *ØØ Collective Brands, Inc. *ØØ Five Below, Inc. * Home Depot, Inc. ØØ Sally Beauty Holdings, Inc. *ØØ Tractor Supply Co. ØØ Textiles, Apparel & Luxury Goods (1.7%) Wolverine World Wide, Inc. ØØ Tobacco (1.4%) Lorillard, Inc. ØØ Philip Morris International, Inc. Water Utilities (0.9%) American Water Works Co., Inc. ØØ Wireless Telecommunication Services (2.1%) MetroPCS Communications, Inc. * SBA Communications Corp. Class A * Sprint Nextel Corp. * Total Common Stocks (Cost $27,586,736) Preferred Stocks (0.9%) Automobiles (0.3%) General Motors Co., Ser. B, 4.75% Banks (0.4%) GMAC Capital Trust I, Ser. 2,8.13% Diversified Financial Services (0.2%) Citigroup Capital XIII, 7.88% Total Preferred Stocks (Cost $456,566) Principal Amount ($) VALUE($)† Corporate Debt Securities (16.6%) Auto Parts & Equipment (1.0%) The Goodyear Tire & Rubber Co., Guaranteed Notes, 7.00%, due 5/15/22 Banks (1.3%) Ally Financial, Inc., Guaranteed Notes, 5.50%, due 2/15/17 Ally Financial, Inc., Guaranteed Notes, 8.00%, due 3/15/20 The Goldman Sachs Group, Inc., Senior Unsecured Notes, 5.75%, due 1/24/22 Building Materials (0.3%) Masco Corp., Senior Unsecured Notes, 5.95%, due 3/15/22 Masco Corp., Senior Unsecured Notes, 7.13%, due 3/15/20 Coal (0.8%) Arch Coal, Inc., Guaranteed Notes, 7.25%, due 10/1/20 Commercial Services (0.3%) Avis Budget Car Rental LLC, Guaranteed Notes, 8.25%, due 1/15/19 Diversified Financial Services (1.1%) E*TRADE Financial Corp., Senior Unsecured Notes, 6.75%, due 6/1/16 SLM Corp., Unsecured Medium Term Notes, 6.00%, due, 1/25/17 Entertainment (0.6%) Regal Entertainment Group, Guaranteed Notes, 9.13%, due 8/15/18 Food (0.8%) SUPERVALU, Inc., Senior Unsecured Notes, 8.00%, due 5/1/16 Healthcare-Services (0.2%) HCA Holdings, Inc., Senior Unsecured Notes, 7.75%, due 5/15/21 Iron - Steel (1.5%) AK Steel Corp., Guaranteed Notes, 7.63%,due5/15/20 United States Steel Corp., Senior Unsecured Notes, 7.38%, due 4/1/20 United States Steel Corp., Senior Unsecured Notes, 7.50%, due 3/15/22 Media (1.5%) Cablevision Systems Corp., Senior Unsecured Notes, 7.75%, due 4/15/18 CCO Holdings LLC, Guaranteed Notes, 6.63%, due 1/31/22 Clear Channel Worldwide Holdings, Inc., Guaranteed Notes, Ser. B, 9.25%, due 12/15/17 Oil & Gas (4.4%) Chesapeake Energy Corp., Guaranteed Notes, 6.78%, due 3/15/19 EXCO Resources, Inc., Guaranteed Notes, 7.50%, due 9/15/18 Forest Oil Corp., Guaranteed Notes, 7.25%, due 6/15/19 SandRidge Energy, Inc., Guaranteed Notes, 8.75%, due 1/15/20 SandRidge Energy, Inc., Guaranteed Notes, 7.50%, due 3/15/21 Retail (1.2%) JC Penney Corp., Inc., Senior Unsecured Notes, 5.65%, due 6/1/20 The Gap, Inc. Senior Unsecured Notes, 5.95%, due 4/12/21 Telecommunications (1.6%) MetroPCS Wireless, Inc., Guaranteed Notes, 6.63%, due 11/15/20 Sprint Nextel Corp., Senior Unsecured Notes, 8.38%, due 8/15/17 Total Corporate Debt Securities (Cost $8,826,144) CONTRACTS VALUE($)† Purchased Options (0.0%) 50 Seagate Technology, Put, September 2012 @ 20 (Cost $5,525) NUMBER OF SHARES VALUE($)† Short-Term Investments (34.0%) State Street Institutional Government Money Market Fund Institutional Class (Cost $18,205,577) ØØ Total Long Positions (104.6%) (Cost $55,080,548) ## Cash, receivables and other assets, less liabilities (3.2%) ± Short Positions (see summary below) ((7.8)%) Total Net Assets (100.0%) Short Positions ((7.8)%) Common Stocks Sold Short (4.5%)‡ Capital Markets (0.8%) Federated Investors, Inc., Class B Goldman Sachs Group, Inc. Legg Mason, Inc. Electrical Equipment (0.1%) Rockwell Automation, Inc. Hotels, Restaurants & Leisure (0.6%) Brinker International, Inc. Darden Restaurants, Inc. Internet & Catalog Retail (0.2%) Amazon.com, Inc. * Internet Software & Services (0.1%) LinkedIn Corp. Class A * Machinery (0.5%) Kennametal, Inc. WABCO Holdings, Inc. * Media (0.1%) Discovery Communications, Class A * Multiline Retail (0.5%) Family Dollar Stores, Inc. J.C. Penney Co., Inc. Professional Services (0.3%) Dun & Bradstreet Corp. Semiconductors & Semiconductor Equipment (0.6%) Lam Research Corp. * NXP Semiconductors NV * Xilinx, Inc. Textiles, Apparel & Luxury Goods (0.5%) Coach, Inc. Lululemon Athetica, Inc. * Michael Kors Holdings Ltd. * Trading Companies & Distributors (0.2%) Fastenal Co. Total Common Stocks Sold Short (Proceeds $(2,398,661)) Exchange Traded Funds Sold Short (3.3%) Consumer Discretionary Select Sector SPDR Fund Financial Select Sector SPDR Fund Guggenheim S&P 500 Equal Weight ETF iShares Dow Jones U.S. Real Estate Index Fund iShares MSCI Brazil Index Fund iShares MSCI France Index Fund iShares MSCI Germany Index Fund Materials Select Sector SPDR Trust Powershares QQQ Trust Series 1 Technology Select Sector SPDR Fund Total Exchange Traded Funds Sold Short (Proceeds $(1,753,773)) Total Short Positions (Proceeds $(4,152,434)) See Notes to Schedule of Investments July 31, 2012 (Unaudited) Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by each of Neuberger Berman Global Allocation Fund (“Global Allocation”) and Neuberger Berman Long Short Fund (“Long Short”) (each individually a “Fund,” and collectively, the “Funds”) are carried at the value that Neuberger Berman Management LLC (“Management”) believes a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds’ investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds’ investments in equity securities (long and short positions), exchange traded funds, purchased option contracts and written option contracts, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by a Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Funds’ investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Funds: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available. Financial futures contracts are determined by obtaining valuations from independent pricing services at the settlement price at the market close (Level 1 inputs). Forward foreign currency contracts are determined by obtaining valuations from an independent pricing service based on actual traded currency rates on an independent pricing service's network, along with other traded and quoted currency rates provided to the pricing service by leading market participants (Level 2 inputs). Total return swaps are determined by obtaining valuations from an independent pricing service using the underlying index and stated LIBOR (“London Interbank Offered Rate”) rate (Level 2 inputs). Management has developed a process to periodically review information provided by independent pricing services for all types of securities. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Notes to Schedule of Investments (cont’d) Investments in State Street Institutional Government Money Market Fund Institutional Class are valued using the fund’s daily calculated net asset value per share (Level 2 inputs). If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Alternative Funds’ Board of Trustees (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures, or ADRs and whether the issuer of the security being fair valued has other securities outstanding. The value of the Funds’ investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rate as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that a Fund could expect to receive for those securities or on days when foreign markets are closed and U.S. markets are open. In each of these events, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices a fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Funds’ investments as of July 31, 2012: Asset Valuation Inputs Level 1 Level 2 Level 3 Total Global Allocation Investments: Common Stocks Belgium $
